DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 12/23/2021. Currently, claims 1-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the previously cited references do not teach first mesh-shaped through holes formed in a peripheral wall of a bulbous portion of the balloon, the examiner respectfully disagrees. Figure 4 of Barbut et al. teaches the first mesh-shaped through holes (second and third orifices 424) being formed in a peripheral wall of a bulbous portion (as evidenced by the attached definition of “bulbous,” “bulbous” is defined to mean “rounded;” Figure 4 teaches the second and third orifices 424 being formed through a rounded, or bulbous, surface of the balloon) of the balloon (as defined in the annotated copy of Figure 4 provided below).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., through holes provided in a ball-shaped structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “first mesh-shaped through holes formed in a peripheral wall of a bulbous portion of the balloon,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbut et al. (US 2013/0274651) in view of Guyuron et al. (US 2012/0080037).
In regards to claim 1, Barbut et al. teaches in Figure 4 a nasal tube (as defined in the annotated copy of Figure 4 provided below; [0047] teaches catheter 400 being for “intranasal delivery”) configured as a nasal tube (shown in Figure 4 to have a tubular structure; [0047] teaches catheter 400 being for “intranasal delivery”); and a balloon (as defined in the annotated copy of Figure 4 provided below) configured as a balloon (taught in Figure 4 to have a structure resembling a balloon), communicated with a terminal end of (as shown in Figure 4) the nasal tube (as defined in the annotated copy of Figure 4 provided below), and provided with a vent hole (first orifice 424) in communication with the nasal tube (as defined in the annotated copy of Figure 4 provided below) and first mesh-shaped through holes (second and third orifices 424) formed in a peripheral wall of a bulbous portion (as evidenced by the attached definition of “bulbous,” “bulbous” is defined to mean “rounded;”  Figure 4 teaches the second and third orifices 424 being formed through a rounded, or bulbous, surface of the balloon) of the balloon (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image1.png
    507
    689
    media_image1.png
    Greyscale

	Barbut et al. does not teach the nasal tube and balloon being soft.
	However, Guyuron et al. teaches in Figures 1 and 2 and [0031] an analogous device (nasopharyngeal airway 10), the entirety of which is made of a soft material ([0031] teaches nasopharyngeal airway 10 being “constructed or formed from a soft, flexible material”).
	It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the nasal tube and balloon of Barbut et al. to be soft as taught by Guyuron et al. because this element is known to facilitate the insertion of the device into the nose and through the nasal passage by allowing the device to bend and flex as may be necessary to navigate through the internal anatomy 
In regards to claim 2, Barbut et al. and Guyuron et al. teach the apparatus of claim 1. Barbut et al. teaches in Figure 4 that the nasal tube (as defined in the annotated copy of Figure 4 provided above) is provided with second mesh-shaped through holes (orifices 422).
In regards to claims 3, 4, 8 and 9, Barbut et al. and Guyuron et al. teach the apparatus of claim 1. The originally relied upon embodiment of Barbut et al. and Guyuron et al. do not teach a baffle connected to a front end of the nasal tube; wherein the baffle is provided with a plurality of ventilation holes; and wherein the baffle is fitted over and connected to an outer tube wall of the front end of the nasal tube, and the baffle is disposed along a radial plane of the nasal tube; wherein the baffle is a ring-shaped sheet, and an inner circumference of the baffle fits with an outer wall of the nasal tube.
However, Barbut et al. teaches in Figure 5 an alternate embodiment that includes a baffle (mask 530) connected to a front end (as defined in the annotated copy of Figure 5 provided below) of the nasal tube (delivery catheters 510, 512); wherein the baffle (mask 530) is provided with a plurality of ventilation holes (through which delivery catheters 510, 512 are positioned, as shown in Figure 5); and wherein the baffle (mask 530) is fitted over and connected to (as shown in Figure 5) an outer tube wall (exterior surfaces of delivery catheters 510, 512) of the front end (as defined in the annotated copy of Figure 5 provided below) of the nasal tube (delivery catheters 510, 512), and the baffle (mask 530) is disposed along (as shown in Figure 5)  a radial plane of the 

    PNG
    media_image2.png
    379
    522
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of the originally relied upon embodiment of Barbut et al. as modified by Guyuron et al. to include a baffle connected to a front end of the nasal tube; wherein the baffle is provided with a plurality of ventilation holes; and wherein the baffle is fitted over and connected to an outer tube wall of the front end of the nasal tube, and the baffle is disposed along a radial plane of the nasal tube; wherein the baffle is a ring-shaped sheet, and an inner circumference of the baffle fits with an outer wall of the nasal tube as taught by the alternate embodiment 
In regards to claims 5, 11 and 12, Barbut et al. and Guyuron et al. teach the apparatus of claims 1 and 3. Barbut et al. teaches in Figure 4 that the nasal tube (as defined in the annotated copy of Figure 4 provided above) comprises a first nasal tube (as shown in Figure 4) and a second nasal tube (as shown in Figure 4); the balloon (as defined in the annotated copy of Figure 4 provided above) comprises a first balloon (as shown in Figure 4) and a second balloon (as shown in Figure 4); the first balloon is in communication with a terminal end of the first nasal tube (as shown in Figure 4) while the second balloon is in communication with a terminal end of the second nasal tube (as shown in Figure 4).
The originally relied upon embodiment of Barbut et al. and Guyuron et al. do not teach that the baffle comprises a first baffle and a second baffle; the first baffle is connected to a front end of the first nasal tube, while the second baffle is connected to a front end of the second nasal tube; the first baffle is connected with the second baffle; wherein the first baffle is fitted over and connected to an outer tube wall of the front end of the first nasal tube, while the second baffle is fitted over and connected to an outer tube wall of the front end of the second nasal tube; and wherein the first baffle and the second baffle are both provided with ventilation holes.
However, Barbut et al. teaches in Figure 5 an alternate embodiment wherein the baffle (mask 530) comprises a first baffle (first half of mask 530) and a second baffle (second half of mask 530); the first baffle (first half of mask 530) is connected to (as shown in Figure 5) a front end (as defined in the annotated copy of Figure 5 provided 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of the originally relied upon embodiment of Barbut et al. as modified by Guyuron et al. and the alternate embodiment of Barbut et al. to include that the baffle comprises a first baffle and a second baffle; the first baffle is connected to a front end of the first nasal tube, while the second baffle is connected to a front end of the second nasal tube; the first baffle is connected with the second baffle; wherein the first baffle is fitted over and connected to an outer tube wall of the front end of the first nasal tube, while the second baffle is fitted over and connected to an outer tube wall of the front end of the second nasal tube; and 
In regards to claim 7, Barbut et al. and Guyuron et al. teach the apparatus of claim 1. Barbut et al. does not teach that the nasal tube and the balloon are made of medical-grade biocompatible soft materials.
However, Guyuron et al. teaches in Figures 1 and 2 and [0031] an analogous device (nasopharyngeal airway 10), the entirety of which is made of medical-grade biocompatible soft materials ([0031] teaches nasopharyngeal airway 10 being “constructed or formed from a soft, flexible material” that is, for example, “a biocompatible thermoplastic elastomer or a biocompatible thermoset silicone”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the nasal tube and balloon of Barbut et al. as modified by Guyuron et al. to be made of medical-grade biocompatible soft materials as taught by Guyuron et al. because this element is known to provide to facilitate the insertion of the device into the nose and through the nasal passage by allowing the device to bend and flex as may be necessary to navigate through the internal anatomy of the patient's nasal passage, for example, the turbinate, the septum and the hard palate, using a material that is compatible with (and will not irritate) the user’s anatomy, as Guyuron et al. teaches in [0031].
In regards to claim 10, Barbut et al. and Guyuron et al. teach the apparatus of claims 1 and 5. Barbut et al. teaches in Figure 4 that the first balloon and the second .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbut et al. (US 2013/0274651), in view of Guyuron et al. (US 2012/0080037) and further in view of Guyette (US 2013/0109992).
In regards to claim 6, Barbut et al. and Guyuron et al. teach the apparatus of claims 1 and 3. Barbut et al. and Guyuron et al. do not teach a nose pack having an adhesive backing and connected with the baffle.
However, Guyette teaches in Figures 1-3 and [0022-0023] an analogous device with a nose pack (adhesive 40) having an adhesive backing and connected with ([0023] teaches “the interior surface of the mask [10] includes an adhesive 40”) the baffle (mask 10).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the originally relied upon embodiment of Barbut et al. as modified by Guyuron et al. and the alternate embodiment of Barbut et al. to include a nose pack having an adhesive backing and connected with the baffle as taught by Guyette because this element is known to “firmly position” the baffle, as Guyette teaches in [0023].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/6/2022